Citation Nr: 0329842	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  97-10 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a disability of the 
lumbar spine.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel






REMAND

The veteran had active duty from March 1954 to February 1956, 
and subsequent periods of active duty for training and 
inactive duty for training with the Army National Guard of 
Puerto Rico.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5107(a).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit found that the 30-day period provided in 
38 C.F.R. § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Review of the claims file reveals 
that in a March 2003 letter, the veteran was provided with a 
30 day time frame in which to provide evidence in support of 
his claim.  As this case is being remanded for additional 
actions, the RO must take this opportunity to inform the 
veteran that a full year is allowed to respond to a VCAA 
notice.  

The veteran contends that he injured his low back lifting a 
heavy flywheel in June 1993 while on active duty for training 
with the National Guard.  A report of this incident is 
contained in the file, including reports of witnesses and the 
report of ameliorative medical treatment provided.  Also of 
record are reports of subsequent VA medical treatment and 
physical therapy provided for low back pain.

In connection with his claim, the veteran underwent a VA 
examination in September 1995.  Following a clinical 
examination and review of prior VA hospital records, the 
examiner rendered a diagnosis of clinical bilateral L5, left 
S1 lumbar radiculopathy.  The examiner noted that the veteran 
had been treated for low back pain in July 1988 and again in 
March 1990.  Based upon the records review and the clinical 
findings, the examiner opined that the onset and etiology of 
the veteran's low back pain occurred in July 1988.  While 
this opinion is helpful to adjudicators, there are two 
factors preventing final resolution of the veteran's claim at 
this point:  1)  The report of the July 1988 treatment for 
low back pain is not contained in the claims file and thus 
unavailable for review by adjudicators, 2) the examiner did 
not render an opinion as to whether the veteran's low back 
pain which had its onset in July 1988 was permanently 
aggravated by the July 1993 lifting incident. 

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, Quartuccio v. Principi, 
16 Vet. App. 183 (2002), as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

2.  The RO should obtain a copy of the 
July 1988 VA medical reports reflecting 
treatment for low back pain for inclusion 
into the veteran's claims file.

3.  The veteran should be afforded a VA 
orthopedic examination to identify the 
nature and etiology of the veteran's 
currently-shown low back disability.  The 
claims folder, including the evidence 
obtained pursuant to the above requests, 
must be made available to the examiner 
for review before the examination.  All 
tests and studies deemed helpful by the 
examiner should be conducted in 
conjunction with the examination.  The 
examiner should render an opinion as to 
whether the disability manifested by low 
back pain, for which the veteran was 
treated in 1988 and 1990, underwent a 
permanent increase in severity as a 
result of the lifting incident in June 
1993.  The examiner should express the 
opinion in terms of whether it is more 
likely, less likely or as likely as not 
that the veteran sustained a permanent 
aggravation of his back 
disability/increase in severity during 
the June 1993 lifting incident.  The 
complete rationale for all opinions 
expressed should be fully explained.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
so notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



		
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

